DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 02/25/2021. Claims 1, 2, 4, 5, and 6 have been amended. Claims 7-9 have been cancelled. Claims 1-6 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fan (item 30 apparently points to nothing?, applicant’s fig. 3) the connection points of the “bubble liquid flow path,” that connects between the liquid storage chamber and to the nozzle and any other claimed elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is still unclear in claim 1 how some of the components interact and / or connect. The drawings lack sufficiently clear detail to understand what the claim limitations are intended to mean. 
For instance, Claim 1 recites a “bubble liquid flow path” that flows from the storage chamber to the film forming nozzle, however, it is unclear where the fluid would exit since no nozzle appears to be shown or labeled (fig. 6). Further, there appear to be different orientations (applicant’s fig. 2 vs. fig. 6) and it is unclear if the fluid exit would be in the same location for 
 Similarly, claim 1 recites that there is a film coating body which is driven to rotate, however, no driving device is shown, therefore, it is unclear if this is intended to be a direct drive, an indirect drive, and if this same drive is what drives the fan and the gears or if there are intended to be multiple drivers. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lei (US Patent No. 5,462,469) in view of Chow (US PGPub. No. 6,241,571 B1)
In Reference to Claims 1 and 4 
an axis of rotation of the film coating body is located on one side of the film forming nozzle (point 40, fig’s 2 and 3) and the film coating body is attached to the surface of the film forming nozzle (column 2 lines 52-64), and the film coating body causes the bubble to form a film on the film forming nozzle during rotation (column 2 lines 52-64), wherein a liquid collecting tank is provided below the film coating body (item 46, fig. 1),[].
	(Claim 4) wherein the film coating body is affixed to a side of the film forming nozzle away from the fan (fig. 1);
Lei fails to teach rotating into the tank of claim 1. 
Chow teaches (Claim 1) and as [a] film coating body rotates, the end of the film coating body is capable of running into [a] liquid collecting tank (item 20, fig’s 1 and 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble making device of Lei with the feature of dipping the film coating body into a tank as taught by the bubble making device of Chow for the purpose of further immersing and coating the film coating body in bubble solution . 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Chow, and further in view of Chung (US PGPub. No. 2009/0017713 A1).
In Reference to Claims 2-3
 	Lei teaches all of claim 1 as discussed above. 
	Lei fails to teach the features of claims 2 and 3. 
	Chung teaches (Claim 2) further comprising a smoke generator, and the airstream generated by the fan makes smoke generated by the smoke generator flow to a side of the film forming nozzle facing the fan (items 30 and 50, fig’s 1-6);
 	(Claim 3) wherein a smoke storage tank for storing the smoke generated by the smoke generator is further installed on the air flow path (item 17, fig’s 4 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble generating device of Lei with the feature of a smoke generating device as taught by the bubble generating device of Chung for the purpose of creating an additional and novel entertainment effect to the bubbles as taught by Chung (abstract), making the device more interesting and attractive to the users. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Chow, and further in view of Thai (US PGPub. No. 2007/0037467 A1)
In Reference to Claims 5 and 6
 	Lei teaches all of claim 1 as discussed above. 
Lei fails to teach the features of claims 5 and 6.
a first gear and a second gear that mesh with each other (items 158 and 160, fig’s 4 and 7), the rotation direction of the first gear is fixed, and the first gear and the second gear squeeze the liquid flow tube to suck the bubble in the liquid storage chamber to the film forming nozzle (paragraph 0030);
 	(Claim 6) wherein, a third gear is provided on [an] axis of rotation connected to the film coating body (item 152, on axis of shaft 154, connected to film coating body 106 via gears and tube 122), and the first gear is also meshed with the third gear (fig. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble making apparatus of Lei with the feature of gears that squeeze a tube as taught by the bubble making apparatus of Thai for the purpose of creating a more consistent and reliable fluid flow mechanism as taught by Thai (paragraph 0030), making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the pumping device of Thai would operate the same regardless of whether the tube is run between the gears or around the gears, merely claiming the location of the tube is an obvious matter of design choice and not a patentable distinction. 

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
Applicant’s argument regarding the drawings is noted but is not persuasive. Several claimed elements and connections are still not shown or labeled. See action above for further details. 
Applicant’s argument regarding the 112 rejections is noted and several of the outstanding 112 issues have been corrected, however, some 112 issues remain. See above for further details. 
Applicant’s argument that Chow fails to teach the feature of a liquid collecting tank below the film forming body and used to collect dripping bubble fluid is not persuasive. Lei teaches this feature, item 46, fig. 1, and column 3 lines 16-23. This meets applicant’s claimed limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Chow does not teach this feature, however, Chow was not used to teach this feature. Chow was used to teach the feature of a film coating body running into a fluid tank. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711